Citation Nr: 0524685	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for post operative left 
foot disability, currently evaluated as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1973 to June 
1975, March to April 1980, and March 1981 to June 1991.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an October 1998 rating action that 
denied a rating in excess of 10 percent for post operative 
left foot disability.  The veteran filed a Notice of 
Disagreement in November 1998, and a Statement of the Case 
(SOC) was issued in May 1999.  The veteran filed a 
Substantive Appeal in July 1999.

In September 1999, the veteran testified during a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.

By rating action of September 1999, the RO granted a 
temporary, total rating, under 38 C.F.R. § 4.30, for the left 
foot disability, from March 21, 1997 (prior to the date of 
the February 1998 claim for increase), and assigned a 30 
percent rating for the left foot disability from May 1, 1997.  
Inasmuch as a rating higher than the 30 percent rating is 
available for the left foot disability, and the veteran is 
presumed to seek the maximum available benefit for it, the 
claim for a higher rating remains viable on appeal.  AB v. 
Brown,  6 Vet. App. 35, 38 (1993).    

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In December 2004, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After completing the requested action, the RO 
continued the denial of a rating in excess of 30 percent for 
left foot disability (as reflected in the November 2001 
SSOC), and returned the matter to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's left foot disability does not result in 
loss of use of the foot, nor do post-operative scars cause 
any disabling effects. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post 
operative left foot disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 
4.59, 4.71a, Diagnostic Codes 5167, 5171, 5280, 5284 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the October 1998 rating action, the May 1999 SOC, the 
July and August 1999 RO letters, the September 1999 rating 
action, the October 1999 RO letter, the December 2001 rating 
action, the December 2002, July and December 2004, and 
February 2005 RO letters, and the June 2005 SSOC, the veteran 
was variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  

The Board points out that, while the RO has not explicitly 
cited to all pertinent diagnostic codes considered in 
evaluating the disability in either the SOC or the SSOC, in 
analyzing the claim for increase, the RO has certainly 
incorporated criteria for assigning a rating in excess of 30 
percent for the veteran's foot disability, as both documents 
reflect.  Given that fact, as well the examination findings, 
as addressed below, the Boards finds the RO's omission to be 
harmless in this case.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 
(2004).  

Additionally, the SOC, SSOC, and the December 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2004 RO letter and the SSOC specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter 2004 RO letters 
specifically notified the veteran to furnish any evidence or 
information that he had in his possession that pertained to 
his claim.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, no duty to assist letters were, 
nor could they have been, provided to the veteran prior to 
the October 1998 rating action on appeal, inasmuch as the 
VCAA was not enacted until late 2000.  In any event, the 
Board finds that any lack of full, pre-adjudication duty to 
assist letters strictly meeting the VCAA's notice 
requirements in this case does not prejudice the veteran in 
any way.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect, such that the 
error affects the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
finds that, in this case, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated above, the rating actions, many RO letters, SOC, 
and SSOC issued between 1998 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 
December 2004 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
June 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining post-service private and VA medical records, all of 
which have been associated with the claims file and 
considered in adjudicating this appeal.  The veteran was 
afforded comprehensive VA examinations in June 2001 and March 
2005.  He testified during RO and Board hearings in September 
1999 and August 2004, respectively.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional, existing evidence pertinent to the 
claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp, 
159 F.3d at 549; 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Background

Historically, by rating action of August 1992, the RO granted 
service connection for a left hallux valgus status post 
multiple surgeries (including a left foot bunionectomy with 
dorsiflexion wedge osteotomy of the 2nd metatarsal, and 
resection of the head of the 2nd metatarsal) and assigned a 
10 percent rating, under Diagnostic Code (DC) 5280, from June 
19, 1991.  The veteran filed a claim for increase in February 
1998.  By rating action of September 1999, the RO granted a 
temporary total rating of 100 percent under the provisions of 
38 C.F.R. § 4.30 for a postoperative left foot hallux valgus 
with a history of a fracture of the base of the 1st 
metatarsal, shortening, rotation, degenerative changes, and 
excision of the head of the 2nd metatarsal with calluses and 
plantar fascitis from March 21, 1997; and assigned a 30 
percent schedular rating, under DCs 5299-5284, from May 1, 
1997.

In March 1997, the veteran underwent resection of the left 
2nd metatarsal head and removal of hardware from the 2nd 
metatarsal at St. John's Hospital.  The postoperative 
diagnosis was metatarsalgia of the left 2nd metatarsal head 
and retained hardware in the left 2nd metatarsal.  Post-
surgical outpatient follow-up records showed an adequate 
resection of the metatarsal head.  In early April, the 
veteran was treated for a superficial infection of the foot.  
In mid-April, there was no evidence of infection.  In May, 
the veteran was asymptomatic, and the soft tissues were 
healing.

Examination at the Springfield Memorial Medical Center in 
September 1998 showed that the veteran's extremities were 
warm and well-perfused.

During the September 1999 RO hearing, the veteran testified 
that he had left foot pain and swelling as a result of 
prolonged standing required by his job as a postal clerk.    

On June 2001 VA orthopedic examination, the veteran 
complained of increased left foot pain with prolonged 
standing.  On examination, the left foot and ankle were 
normal, without swelling, erythema, or pain on palpation.  On 
range of motion testing, foot dorsiflexion was to 20 degrees, 
plantar flexion to 45 degrees, inversion to 30 degrees, 
eversion to 20 degrees, abduction to 10 degrees, and 
adduction to 20 degrees.  There was a fungus infection of the 
toenails.  The 2nd toe overrode and pointed medially over the 
great toe.  There were scars over the distal joints of the 
left foot.  Left foot X-rays revealed postoperative changes 
in the 1st and 2nd metatarsal, with mild arthritic change at 
the 1st metatarsophalangeal joint level.  Surgical suture was 
seen in the 1st metatarsal bone.  The impression was left 
foot degenerative joint disease.

During the August 2004 Board hearing, the veteran testified 
about his arthritis.

On March 2005 VA orthopedic examination, the veteran reported 
that he no longer worked due to complications from right 
shoulder surgery two years prior that  resulted in loss of 
sensation, a limp, unsteadiness when walking, and poor 
coordination, culminating in a fall in September 2004 during 
which he fractured the lateral malleolus of the left ankle; 
this was treated with a cast, and the veteran stated that 
there was still residual left ankle swelling.  The examiner 
noted that the veteran's activities of daily living were 
quite limited: he walked with a limp favoring the right leg, 
circumducting the right leg as he walked, and holding the 
right arm limp at his side, giving the appearance of right 
hemiparesis.  The veteran denied left foot pain, stating that 
he had no sensation in the left foot.  Considering the 
veteran's limitation of activity, the examiner stated that he 
had no flare-ups of left foot pain, and his activities of 
daily living were not primarily limited by his left foot, but 
rather by his other neuromuscular complaints; similarly, 
nothing could be said regarding fatigability, weakness, or 
incoordination due to the left foot.  

On examination, the veteran appeared chronically disabled and 
walked and stood as if he had a right hemiparesis, with 
circumduction of gait of the right lower extremity and 
maintaining the right arm limp at his side.  There was 
increased circumference of the left ankle, which was 
compatible with the history of a left ankle fracture that was 
unrelated to the service-connected left foot surgery and 
disability.  There was 10 degrees dorsiflexion and 0 degrees 
plantar flexion of the left great toe secondary to the 
multiple surgeries.  The 2nd toe was dorsally dislocated and 
overlapped the great toe, with range of motion of the 
metatarsophalangeal joint of the 2nd toe at 10 degrees 
dorsiflexion and 0 degrees plantar flexion.  The left great 
toe was in 15 degrees of valgus.  The 2nd toe was high-riding 
and overlapped the great toe.  There was a non-tender callus 
over the medial aspect of the 1st metatarsal head and the 
plantar medial surface of the interphalangeal joint of the 
great toe.  The dorsal surface of the foot demonstrated a 9-
centimeter scar overlying the 1st metatarsal, extending out 
into the great toe.  There was a 2-centimeter scar overlying 
the 2nd metatarsophalangeal joint.  Peripheral circulation 
was intact, and the foot was warm.  There were chronic fungal 
infections (onychomycosis) of the nails of the left foot.  On 
sensory examination, there was decreased sensation to 
pinprick involving the left foot and ankle to the lower 
tibia; the examiner noted that this was present bilaterally.           

Left foot X-rays revealed postoperative changes of the left 
1st and 2nd metatarsal.  There was mild osteophytosis at the 
tarsometatarsal joints, and mild hallux valgus.  The 
impressions included mild osteoarthritis of the 
tarsometatarsal metatarsophalangeal joints of the 1st and 2nd 
digits, with no significant change from June 2001.  The 
diagnoses were left foot hallux valgus; dislocation of the 
left 2nd toe metatarsophalangeal joint, secondary to surgery; 
multiple scars secondary to surgeries; and mild left foot 
arthritis, secondary to service-connected condition.  The 
examiner stated that there was no complete left foot 
ankylosis.  There was marked limitation of motion involving 
the metatarsophalangeal joints of the great and 2nd toes.  
The surgical scars were not disabling or adherent to 
underlying structures, and did not contribute to his 
disability.  Mild osteoarthritis was present at the base of 
the 2nd proximal phalanx and at the 2nd and 1st 
metatarsophalangeal joints. 



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As indicated above, since May 1, 1997, the veteran's 
disability has been rated as 30 percent disabling under DCs 
5299-5284, indicating that he has an unspecified foot 
condition rated, by analogy, to residuals of injury to the 
foot.  See 38 C.F.R. §§ 4.20, 4.27.  To give the veteran 
every consideration in connection with the current claim, the 
Board will consider the claim in light of all potentially 
applicable rating criteria.  

Under the criteria of DC 5171, amputation of a great toe 
without metatarsal involvement warrants a 10 percent rating.  
A 30 percent rating requires removal of the metatarsal head.  
30 percent is the maximum rating available under DC 5171.

Under the criteria of DC 5167, loss of use of a foot warrants 
a 40 percent rating.

Under the criteria of DC 5280, severe unilateral hallux 
valgus warrants a 10 percent rating if the extent of 
disability is equivalent to amputation of the great toe.  A       
10 percent rating is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head.

Under the criteria of DC 5283, severe malunion or non-union 
of the tarsal or metatarsal bones warrants a 30 percent 
rating.  A 40 percent rating requires that the malunion or 
non-union be so severe as to result in actual loss of use of 
the foot.

Under the criteria of DC 5284, severe residuals of foot 
injuries warrant a 30 percent rating.  A 40 percent rating 
requires that the residuals be so severe as to result in 
actual loss of use of the foot.

Standard range of ankle motion is from 0 to 20 degrees of 
dorsiflexion and from     0 to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.   

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Finally, under 38 C.F.R. § 4.118, DCs 7801 to 7804, provides 
ratings from 0 to 40 percent for symptomatic scars.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 30 
percent for the veteran's post-operative left foot disability 
is not warranted under any potentially applicable rating 
criteria.  

First, the Board notes that DCs 5171 and 5280 do not provide 
for a rating in excess of 30 percent, and that a rating under 
DC 5283 is not appropriate in this case, inasmuch as malunion 
or non-union of left foot tarsal or metatarsal bones is  not 
objectively demonstrated.

Since the veteran's left foot surgery in May 1997, no 
examination has revealed the level of impairment that would 
warrant at least the next-higher 40 percent rating under DC 
5167 or 5284-that is, loss of use of the left foot.  In this 
regard, the Board notes that the left foot and ankle were 
normal on June 2001 VA examination, and that the veteran 
demonstrated functional use of the left foot on March 2005 VA 
examination.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left foot disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that, in this case, no higher evaluation is 
assignable for the left foot disability based on 
consideration of such factors.  The most recent, May 2005 
examiner specifically found no weakened movement, excess 
fatigability, or incoordination associated with the foot.  
Moreover, while the veteran's current rating is takes into 
consideration functional loss due to pain, and there is no 
evidence that such pain is so disabling as to warrant 
assignment of the next higher rating under DC 5167 or 5284.  

Finally, although, as indicated above, although 38 C.F.R. 
§ 4.118, DCs 7801 to 7804, provides ratings from 0 to 40 
percent for symptomatic scars, a separate rating for post-
surgical left foot scars is not warranted in view of the lack 
of disabling manifestations attributable to any such scars, 
as noted by the March 2005 VA examiner.  

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent for post-operative left foot 
disability residuals is not warranted under any potentially 
applicable provision of the rating schedule, and the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for post-operative left foot 
disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


